DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-12, in the reply filed on July 19, 2022, is acknowledged.  The traversal is on the ground(s) that (a) a reasonable number of species are permitted within a single application; and (b) examination of both species would not place undue burden on the Examiner.  
This is not found persuasive for the following reasons.  With respect to Applicant’s argument that a reasonable number of species are permitted within a single application, it is noted that CFR 1.146 refers to applications which contain a genus claim in addition to claims directed to distinct species of said genus.  The present application does not contain a genus claim and is directed only to distinct species.  With respect to Applicant’s arguments that examination of both species would not place undue burden on the Examiner, the Office disagrees.  The distinct species claimed require different fields of search and references directed to one species may not apply to the other.  This increases the likelihood that, as prosecution continues, the claims are amended in a divergent manner, thereby placing greater burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (hereinafter “Hayashi”) (JP 2019-036490A, cited by Applicant; see English machine translation).
Regarding claims 1, 2, 7 and 8, Hayashi teaches a battery element 10 having a laminated structure comprising a positive electrode 11 in which a positive electrode mixture layer 11B (first electrode layer) is formed on both main surfaces of a positive electrode current collector 11A (first metal layer), a separator 13, and a negative electrode 12 in which a negative electrode active material layer 12B (second electrode layer) is formed on both main surfaces of a negative electrode current collector 12A (second metal layer) (see paragraph 14).  Examples of the conductive substrate of the positive electrode 11A include aluminum, nickel and stainless steel.  Examples of the conductive substrate of the negative electrode current collector 12A include copper, nickel and stainless steel (see paragraph 17).
An undercoat layer 16 (first functional layer; second functional layer) may be formed between the positive electrode current collector 11A and the positive electrode mixture layer 11B and between the negative electrode current collector 12A and the negative electrode active material layer 12B (see paragraphs 16 and 41). The undercoat layer 16 causes a resistance between the current collector and the electrode active material to increase when a rapid increase in temperature of the battery occurs, thereby suppressing overheating of the battery (see paragraph 11).  The undercoat layer 16 includes a resin binder (A), an additive (B), and a conductive material (C) (see paragraph 16).
As the resin binder (A), a polyvinylidene fluoride polymer or copolymer thereof may be used (thermoplastic elastomer) (see paragraph 20).  The binder resin (A) may be present in the undercoat layer 16 in an amount of 2.5% to 70% by weight.
As the additive (B), a hyperbranched polymer may be used, wherein the hyperbranched polymer is obtained my reacting a bismaleimide and a dione compound (nitrogen-containing hyperbranched polymer) (see paragraphs 27 and 30).  The additive (B) may be contained in the undercoat layer 16 in an amount of 1% to 50% by weight (see paragraph 31).
As the conductive carbon material, a combination of graphite (flake conductive material) and carbon blacks such as Ketjen black or Super-P (spherical conductive material) may be used (see paragraphs 32 and 61).  The amount of conductive carbon material contained in the undercoat layer 16 may be 1% to 50% by weight (see paragraph 33).
Although Hayashi is silent as to relative amounts of graphite and carbon black in the conductive carbon material, it is well within the ambit of the skill of the ordinary artisan to adjust the relative amounts of graphite and carbon black to obtain a desired conductivity during normal battery operation while still permitting a resistance of the overcharge layer to be increased during a rapid rise in temperature of the battery.  It is noted, however, that given, for example, a total amount of conductive carbon material of 50% by weight, a simple 50/50 between the graphite and carbon black results in 25% by weight of graphite and 25% by weight of carbon black.  Both of these amounts fall within the claimed weight ranges for the flake conductive material and spherical conductive material.
Regarding claims 3 and 4, Hayashi teaches that a thickness of the undercoat layer 16 may be 0.2 to 20 µm (see paragraph 18).
Regarding claims 5 and 6, Super-P is known to have a particle size of approximately 40 nm.
Regarding claims 9 and 10, FIG. 2A of Hayashi clearly illustrates an interpenetrating polymer network formed by the resin binder (A) and the additive (B) during normal operation of the battery.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 1-10 above, and further in view of Hanaoka et al. (hereinafter “Hanaoka”) (JP 2018-137124A; see English machine translation).
Regarding claims 11 and 12, Hayashi is silent as to 0.1 to 5 parts by weight of a bromine-containing compound.
Hanaoka teaches a lithium ion battery 1 in which flame retardant aggregates 20, 30 including a flame retardant 21 may be formed on the surfaces of current collectors 11a, 12a of the positive and negative electrodes 11, 12, respectively.  The positive and negative electrode active material layers 11b, 12b are then formed to cover the flame retardant aggregates 20, 30 (see paragraphs 22 and 31; FIG. 4). The total mass of the flame retardant 21 is set in the range of 1 to 18 wt% (see paragraph 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the flame retardant aggregates of Hanaoka in the undercoat layers of Hayashi in order to further reduce the occurrence of fire within the battery.
Although Hanaoka does not explicitly teach a bromine-containing compound as a flame retardant, bromine-based flame retardants such as tetrabromobisphenol A are well known in the art and widely commercially available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727